internal_revenue_service index no number release date cc dom p si - plr-115347-98 date x y z a b c trust year year date date date date date date date x dear this letter is in response to your letter of date and previous correspondence submitted on behalf of a conservator of the estate of x requesting a ruling under sec_1014 of the internal_revenue_code the information submitted states that x and y were married in year during their marriage x and y acquired a significant amount of stock as of date a portion of x and y’s stock was held in a b account b account under x’s name approximately x of the stock held in the b account consisted of b stock b stock on date x and y executed a marital property declaration and agreement confirming that all property they held either separately or jointly was community_property on date the c county superior court determined that x was no longer competent to manage his personal needs and a temporary conservatorship for x was established y was appointed temporary conservator of x’s person early in year y was hospitalized on or about date y’s son z acting under a durable_power_of_attorney transferred half the stock in the b account including half the b stock to the trust this transfer was made without the written consent of x or of x’s court appointed conservator the instrument provides that assets transferred to the trust are y’s separate_property until this transfer the trust was unfunded on date the c county superior court determined that x was not competent to manage his assets and appointed a as permanent conservator of x’s estate on date y died on date the c county superior court determined that as of date the date of y’s death the property belonging to x and y including assets remaining in the b account and those transferred from this account to the trust constituted community_property therefore the c county superior court concluded that the transfer to the trust did not result in converting the assets to y’s separate_property a represents that at least one-half of the community_property interest in the b stock is includible in determining the value of y’s gross_estate sec_1014 of the code provides that the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent will if not sold exchanged or otherwise_disposed_of before the decedent’s death by such person be the fair_market_value of the property at the date of the decedent’s death sec_1014 of the code provides that in the case of decedents dying after date the basis_of_property which represents the surviving spouse’s one-half share of community_property receives a basis equal to its fair_market_value at the date of the decedent’s death if at least one-half of the whole of the community interest in such property was includible in determining the value of the decedent’s gross_estate sec_852 of the family code provides that a transmutation of real or personal_property is not valid unless made in writing by an express declaration that is made joined in consented to or accepted by the spouse whose interest in the property is adversely affected based solely on the facts and the representations submitted that the b stock was community_property of x and y we conclude that the basis of the b stock including x’s one-half community_property share of it is its fair_market_value as of y’s death except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described under any other provision of the code in particular no opinion is expressed regarding the fair_market_value of the b stock at the time of y’s death additionally if the c county superior court’s order of date with regard to the community_property status of the b stock should be reversed or in any manner ceases to be in effect then this ruling shall be null and void this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
